                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                          No. 3:12-cr-00373-HZ
                                                   No. 3:18-cv-01550-HZ
                    Plaintiff,

      v.

SAMUEL NAVARRETTE-AGUILAR                          OPINION & ORDER

                    Defendant.



Billy J. Williams
UNITED STATES ATTORNEY
District of Oregon
Kathleen L. Bickers
ASSISTANT UNITED STATES ATTORNEY
1000 S.W. Third Ave., Suite 600
Portland, Oregon 97204-2902

      Attorneys for the United States of America


///

///


1 - OPINION & ORDER
Samuel Navarrette-Aguilar
FCI Sheridan 74497-065
P.O. Box 5000
Sheridan, Oregon 97378

       Defendant Pro Se

HERNANDEZ, District Judge:

       On June 7, 2013, a jury found Defendant Samuel Navarrette-Aguilar, along with his co-

defendant Saul Guzman-Arias, guilty of three crimes: (1) heroin trafficking conspiracy, (2)

distribution of heroin, and (3) possession with intent to distribute heroin. As part of the verdict,

the jury answered separate questions relating to the quantity of heroin and whether the

distribution of heroin resulted in the death of another person. The jury found, beyond a

reasonable doubt, that the total quantity of heroin agreed to be distributed by each Defendant and

any other member of the conspiracy weighed at least one kilogram and that the heroin possessed

by each Defendant with the intent to distribute weighed at least one hundred grams. But, the jury

also determined that the use of the heroin distributed by the conspiracy, or by each Defendant,

did not result in the death of another person.

       In March 2013, Defendant was sentenced to twenty years (240 months) in prison, which

was the mandatory minimum sentence resulting from the jury's finding of a conspiracy involving

one kilogram or more of heroin. ECF 177 (Mar. 19, 2014 Judgment). On appeal, the Ninth

Circuit held that even considering the evidence in a light most favorable to the jury's verdict, the

Government failed to prove a conspiracy involving one kilogram or more of heroin. United

States v. Navarrette-Aguilar, 813 F.3d 785, 794-97 (9th Cir. 2015). Upon remand for re-

sentencing, Defendant was sentenced to 168 months of imprisonment. ECF 196 (Apr. 5, 2016



2 - OPINION & ORDER
Judgment). An appeal from that Judgment was unsuccessful. United States v. Navarrette-

Aguilar, 693 F. App'x 703 (9th Cir. 2017) (rejecting Defendant's argument that his sentence was

substantively unreasonable).

       Defendant now moves under 28 U.S.C. § 2255 to vacate his sentence. He also moves for

appointment of counsel and requests an evidentiary hearing. He contends that he received

ineffective assistance of counsel during plea negotiations, resulting in his proceeding to trial

without sufficient information to make an intelligible decision regarding the Government's plea

offer. I deny the § 2255 motion and further deny the motion for evidentiary hearing and

appointment of counsel.1

                                           STANDARDS

I. Section 2255 Motion Standards

       Under § 2255, a federal prisoner in custody may move the sentencing court to vacate, set

aside, or correct a sentence on the basis that the sentence violates the Constitution or the laws of

the United States. 28 U.S.C. § 2255(a); United States v. Withers, 638 F.3d 1055, 1062 (9th Cir.

2011) (citing Davis v. United States, 417 U.S. 333 (1974)). The petitioner must demonstrate that

an error of constitutional magnitude had a substantial and injurious effect or influence on the

guilty plea or the jury's verdict. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); see also

United States v. Montalvo, 331 F.3d 1052, 1058 (9th Cir. 2003) ("We hold now that Brecht's

harmless error standard applies to habeas cases under section 2255, just as it does to those under


       1
         On January 2, 2019, I ordered the parties to submit supplemental memoranda
addressing the timeliness of Defendant's § 2255 motion. ECF 214. In response, the Government
concedes the motion is timely because, under Clay v. United States, 537 U.S. 522 (2003),
Defendant had one year from the date the time expired for filing a petition for certiorari with the
Supreme Court to file a § 2255 motion and this motion was filed before that date. ECF 216.

3 - OPINION & ORDER
section 2254.").

       A district court must grant a hearing "[u]nless the motion and the files and records of the

case conclusively show that the prisoner is entitled to no relief[.]" 28 U.S.C. § 2255(b). In

determining whether a § 2255 motion requires a hearing, "the standard essentially is whether the

movant has made specific factual allegations that, if true, state a claim on which relief could be

granted." Withers, 638 F.3d at 1062 (brackets and internal quotation marks omitted). A district

court may dismiss a § 2255 motion based on a facial review of the record "only if the allegations

in the motion, when viewed against the record, do not give rise to a claim for relief or are

'palpably incredible or patently frivolous.'" Id. at 1062–63 (quoting United States v. Schaflander,

743 F.2d 714, 717 (9th Cir. 1984)); see also Baumann v. United States, 692 F.2d 565, 571 (9th

Cir.1982) ("a hearing is mandatory whenever the record does not affirmatively manifest the

factual or legal invalidity of the petitioner's claims"). However, conclusory statements in a §

2255 motion are insufficient to require a hearing. United States v. Hearst, 638 F.2d 1190, 1194

(9th Cir. 1980).

       Counsel must be appointed to represent indigent defendants in § 2255 proceedings when

"the complexities of the case are such that denial of counsel would amount to a denial of due

process." Brown v. United States, 623 F.2d 54, 61 (9th Cir. 1980) (citing Dillon v. United States,

307 F.2d 445, 446-47 (9th Cir. 1962)). Otherwise, the request for counsel is addressed to the

"sound discretion of the trial court." Brown, 623 F.2d at 61 (internal quotation marks omitted).

Factors guiding the court's discretion as to whether to appoint counsel in habeas corpus

proceedings include the petitioner's ability to articulate his claim, complexity of legal issues, and

likelihood of success on merits. Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983) (per


4 - OPINION & ORDER
curiam).

II. Ineffective Assistance of Counsel Standards

       Courts use a two-part test to determine whether a defendant has received constitutionally

deficient assistance of counsel. Premo v. Moore, 562 U.S. 115, 121 (2011). Under this test, a

defendant must prove that counsel's assistance was deficient and that the deficient performance

prejudiced the defense. Id.; see also Schurz v. Ryan, 730 F.3d 812, 815 (9th Cir. 2013)

(defendant must show not only that counsel's performance was deficient but that the deficient

performance prejudiced the defendant).

       To prove the deficiency of counsel's performance, the defendant must show counsel made

errors so serious that her or his "representation fell below an objective standard of

reasonableness" under prevailing professional norms. Strickland v. Washington, 466 U.S. 668,

688 (1984)). The court must inquire "whether counsel's assistance was reasonable considering

all the circumstances" at the time of the assistance. Id.

       In assessing whether counsel's performance was deficient, courts must "'indulge a strong

presumption that counsel's conduct falls within the wide range of reasonable professional

assistance' and make every effort 'to reconstruct the circumstances of counsel's challenged

conduct, and to evaluate the conduct from counsel's perspective at the time.'" Hibbler v.

Benedetti, 693 F.3d 1140, 1149 (9th Cir. 2012) (quoting Strickland, 466 U.S. at 689). Ultimately

the defendant's "burden is to show 'that counsel made errors so serious that counsel was not

functioning as the 'counsel' guaranteed the defendant by the Sixth Amendment.'" Harrington v.

Richter, 562 U.S. 86, 104 (2011) (quoting Strickland, 466 U.S. at 687).

       "To satisfy the prejudice prong under Strickland, a defendant must show 'a reasonable


5 - OPINION & ORDER
probability that, but for counsel's unprofessional errors, the result of the proceeding would have

been different.'" Saesee v. McDonald, 725 F.3d 1045, 1048 (9th Cir. 2013) (quoting Strickland,

466 U.S. at 694). "'A reasonable probability is a probability sufficient to undermine confidence

in the outcome.'" Id. at 1048 (quoting Strickland, 466 U.S. at 695).

       The court "need not determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant[.]" Strickland, 466 U.S. at 697. "If it is easier

to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, . . . that

course should be followed." Id.

III. Discussion

       A. Defendant's Assertions

       At the relevant time in this case, Defendant was represented by attorney Raymond

Tindell.2 Defendant first contends that Tindell was constitutionally ineffective during the plea

negotiation process by failing (1) to provide "effective advice concerning a plea," (2) to secure a

plea; (3) to explain the plea; and (4) to explain the benefits of pleading guilty. Def.'s § 2255 Mot.

at 5 (Ground One), ECF 204. He contends that the "erroneous advice" led to an "unknowing

decision to proceed to trial and not accept the plea[.]" Id.


       2
          Defendant was arrested on the charges in this case on December 3, 2012, ECF 36, and
made his first appearance on December 4, 2012. ECF 33. Counsel Samuel Kauffman was
appointed to represent him at that time. Id. Just over one month later, on January 8, 2013,
Defendant moved to substitute retained attorney Raymond Tindell as counsel. ECF 37. That
motion was granted on January 14, 2013. ECF 39. In his § 2255 motion, ECF 204, Defendant
does not identify any counsel by name and does not identify which counsel allegedly provided
ineffective assistance. In his Affidavit in Support, ECF 205, Defendant refers to having had two
attorneys but does not identify either by name and again does not identify which counsel
allegedly provided ineffective assistance. Given that Kauffman represented Defendant for only
several weeks at the very beginning of the case, I assume that the ineffective assistance
allegations are directed only at Tindell.

6 - OPINION & ORDER
       Next, he contends that Tindell was constitutionally ineffective by failing to "apprise and

inform" Defendant of the enhancements and sentencing guidelines. Id. at 6 (Ground Two). He

asserts that had Tindell explained the enhancements and guidelines to him, and how they related

and applied to his case, he would not have proceeded to trial and would have accepted the

Government's plea offer instead. Id.

       Defendant next alleges that Tindell was ineffective for failing to explain the "actual

consequences" of proceeding to trial and being convicted. Id. at 8 (Ground Three). He states

that had Tindell explained and informed him of the actual consequences of a jury trial conviction,

he would not have proceeded to trial and would have accepted the Government's plea offer

instead. Id.

       Next, Defendant reasserts that because of Tindell's defective advice, he proceeded to trial.

Id. at 9 (Ground Four). He states that his decision to proceed to trial is "null and void" because it

was entered into "unknowingly, involuntar[ily], unintelligent[ly], and unwilling[ly]." Id. He

alleges that he rejected the Government's ten-year plea deal because Tindell did not properly

explain the plea and the benefits of accepting it. Id.

       Finally, in the last page of the motion filing, on a page designated "iii," Defendant asserts

a fifth ground for relief that trial counsel was ineffective for his failure to inform and explain the

available options and alternatives during the plea negotiation process.

       In support of his § 2255 motion, Defendant submits an Affidavit in which he states that

while in custody pending trial, he was held at the "J Units" in the Federal Correctional Institution

in Sheridan, Oregon (FCI Sheridan) and was visited there twice by trial counsel. Affid. in Sup. ¶

5. According to Defendant, during one visit, trial counsel indicated that this was counsel's first


7 - OPINION & ORDER
case in a federal court. Id. ¶ 16. He asserts that trial counsel failed to show "the evidence" to

Defendant or explain "the evidence." Id. ¶ 6. He further states that he requested to see "the

evidence" but trial counsel indicated that the Government did not want to disclose any evidence

at that time. Id. ¶ 11. Defendant also alleges that he told trial counsel to engage in plea

negotiations and to obtain the best possible plea deal. Id. ¶¶ 13, 9. He states that trial counsel

mentioned a ten-year plea offer but never brought the plea or explained the plea offer any further.

Id. ¶ 12. And, he contends that he directed trial counsel to obtain a plea offer without the

"murder charge." Id. ¶ 15. Trial counsel told him that the Government did not want to make that

offer. Id.

       Defendant further asserts that trial counsel failed to inform him of the "actual

consequences" of proceeding to trial, although he does not identify more specifically what those

consequences are. Id. ¶ 7. He states that trial counsel failed to explain the United States

Sentencing Guidelines to him and failed to further explain the possible sentencing enhancements

based on the charges against him and a jury trial conviction. Id. ¶¶ 8, 10. He alleges : “During a

hearing before trial a plea was offered by the government and the honorable Court indicated that

if too much time to get a better deal,"3 to which the Government responded "Yes." Id. ¶ 14.

Finally, he asserts that had trial counsel explained the charges, the evidence, the benefits of

pleading guilty, the possible enhancements of a jury trial conviction, and the actual

consequences, and had trial counsel engaged in plea negotiations, Defendant would not have

proceeded to trial and would have accepted the Government's plea offer or sought the most



       3
        The Court quotes directly from Defendant’s affidavit, although the meaning of this
statement is unclear.

8 - OPINION & ORDER
favorable plea offer. Id. ¶ 17.

       B. Tindell's Assertions

       Tindell, who has been practicing law in Oregon for thirty-one years, states in his

Declaration that his practice is 75-80% criminal defense work, that he has handled well over 150

jury trials, is a member of the Oregon Criminal Defense Lawyers Association, and is a lifetime

member of the National Association of Criminal Defense Lawyers. Tindell Decl. at 1-2, ECF

212-1. In contrast to Defendant's assertion, Tindell states that this case was not his first federal

jury trial. Id. Thus, he would not have made such a statement to Defendant. Id.

       Tindell states that Defendant retained him after a visit to Defendant at FCI Sheridan. Id.

at 2. Tindell also met with other family members and talked with them about the case. Id.

Tindell asserts that Defendant told him that his prior attorney had told Defendant that Defendant

had very little chance in the case and that he should cooperate with the Government and work out

the best deal possible. Id. According to Tindell, Defendant insisted from the very beginning that

he was going to take this case to trial. Id. Tindell states that this "is why he hired me." Id. At

all times, Defendant wanted to go to trial. Id. Tindell states that Defendant insisted that because

law enforcement officers never found drugs on his person, at his home location, or in his cars, he

was not guilty of the offense. Id. He also told Tindell that because his co-defendant Saul

Guzman-Arias was found with a large quantity of drugs at the time of his arrest, and because

Guzman-Arias was going to trial, then Defendant "considered that he should go to trial as well."

Id.

       Again disputing Defendant's assertion, Tindell states that he discussed and shared all the

discovery in the case with Defendant. Id. Tindell recalls one visit to FCI Sheridan lasting over


9 - OPINION & ORDER
three hours. Id. "[G]oing over all of the discovery was the most important aspect of such a

meeting." Id. at 2-3. He also met Defendant in Portland and had phone conversations with him.

Id. at 3. Tindell denies telling Defendant that Defendant could not review the discovery. Id. He

asserts that he and Defendant reviewed everything he received from the Government. Id.

       Tindell states that Defendant was at all times aware of the conduct for which he was

being accused in that he was a co-conspirator and not a possessor of the drugs at the time the

arrests took place, but also that he was in possession of a car with a very deep compartment the

police determined was used to transport drugs long distance. Id. Additionally, a police dog hit

on items found in the house where Defendant lived and phones in his possession were pinged to

his location and were used in drug transactions. Id.

       Tindell states that during the May 30, 2013 pretrial conference in this case, the Court

"very carefully" addressed the concerns Defendant now expresses. Id. At the hearing, the

prosecutor officially filed and raised the "851 Notice" of prior conviction. Id. The Court

addressed Defendant directly and confirmed his understanding of the consequences of his

convictions, including that if Defendant was convicted of either Count 1 or Count 2 and if the

Government proved that the substance led to a death of another individual, the Government

would seek a life sentence and, if the Government could prove conspiracy to distribute one

kilogram or more, the mandatory minimum would double from ten to twenty years with the §

851 Notice. Id. Moreover, Tindell notes that Defendant was made aware during that pretrial

conference that if the Government proved that the conspiracy involved 100 grams or more, then

the mandatory minimum would double from five to ten years. Id. Tindell states that at the May

30, 2013 hearing, Defendant stated that he understood all this. Id.


10 - OPINION & ORDER
       Tindell further states that while in negotiations, the Government indicated that it was

possibly interested in a plea deal involving 120 months, but it would require Defendant to

cooperate and proffer information and also agree to accept responsibility. Id. at 3-4. Tindell

states that Defendant never indicated he wished to cooperate and at no time did he indicate he

wished to make a deal of any kind. Id. Instead, according to Tindell, Defendant specifically

asked Tindell not to pursue a further deal with the Government and to prepare for trial. Id.

Tindell notes that the case was litigated intensely at the jury trial and because of counsels' efforts

on behalf of both Defendants, the jury rejected the Government's contention and instead found

that the distribution of heroin did not result in the death of another person. Id. at 4. Thus,

Defendant avoided a possible life sentence. Id. Tindell then affirmatively denies the allegations

as set forth by Defendant. Id.

       C. Effective Counsel at Plea Bargain Stage

       A defendant has the right to effective assistance of counsel to decide whether to plead

guilty and when to plead guilty. United States v. Leonti, 326 F.3d 1111, 1117 (9th Cir. 2003).

Counsel is responsible for accurately communicating a plea deal to a defendant. Id. Once the

government offers a plea deal, counsel must communicate all aspects of the deal and ensure that

the defendant understands the significance of the terms of the deal. Id. Failure to communicate a

plea deal to a defendant is a deviation from professional standards. United States v. Baylock, 20

F.3d 1458, 1465 (9th Cir. 1994); see also Missouri v Frye, 566 U.S. 134, 149 (2012) (counsel's

failure to make a meaningful attempt to inform the defendant of a plea offer before it expired fell

below objective standards of reasonableness).

       "If it is ineffective assistance to fail to inform a client of a plea bargain, it is equally


11 - OPINION & ORDER
ineffective to fail to advise a client to enter a plea bargain when it is clearly in the client's best

interest." Leonti, 326 F.3d at 1117. However, a defendant bears the heavy burden of proving

that his or her counsel's advice against a plea deal was beyond reasonable professional norms at

the time the plea deal was offered. See id. at 1120. If counsel can provide a tactical reason for

advising against a plea deal, and that reason fits within reasonable professional norms, then

counsel did not act unreasonably. See id. (finding that counsel who advised waiting until entire

discovery available was a tactical decision within reasonable professional norms given obligation

to advise acceptance of a plea deal only after a full investigation of the case is complete).

        If a petitioner is able to show that counsel's advice regarding a plea deal was deficient, the

petitioner still must show that counsel's advice prejudiced the defense. See Strickland, 466 U.S.

at 687. If a defendant would not have accepted a plea deal, regardless of his or her counsel's

advice, then the defendant fails to show prejudice. See Lafler v. Cooper, 566 U.S. 156, 171

(2012) (explaining that courts may "take account of a defendant's earlier expressed willingness,

or unwillingness, to accept responsibility for his or her actions.").

        D. Discussion

        While Defendant presents four or five separate grounds for relief, it is clear that they all

are based on what he asserts is ineffective assistance of counsel regarding his decision to proceed

to trial and not accept a plea deal. His alleges that Tindell was ineffective in just about every

possible way: Tindell failed to present the Government's evidence to Defendant, failed to explain

the benefits of pleading guilty or the consequences of going to trial, failed to explain the United

States Sentencing Guidelines and possible sentencing enhancements based on the charges and a

jury trial conviction, and failed to engage in plea negotiations.


12 - OPINION & ORDER
       Tindell, as is seen from his Declaration, contests all of Defendant's assertions and

maintains that he did share discovery, presented the Government's plea offer to Defendant, and

effectively represented Defendant.

       The transcript of the May 30, 2013 hearing supports some of Tindell's assertions. At that

time, the Government notified the Court that it had just served both Defendants with a 21 U.S.C.

§ 851 Notice of Prior Conviction and that at the conclusion of the hearing, it would formally file

those notices in the record. Transcript of May 30, 2013 PTC at 3-4, ECF 160; see also ECF 97

(Information to Establish Prior Conviction); ECF 96 (Min. Ord. re: May 30, 2013 pretrial

conference). During the hearing, I reviewed the consequences of these filings directly with

Defendant. Id. at 5-9. After Tindell confirmed that he had reviewed the information of prior

conviction with Defendant, I addressed Defendant personally. Id. I explained that the document

pointed to Defendant's prior conviction which triggered § 851. Id. at 5. I explained that if

Defendant were convicted in the instant case, and if the Government proved the existence of the

prior conviction along with other elements, Defendant would face a mandatory penalty of life

imprisonment. Id. at 5-7. I also explained that in that circumstance, I would not be able to

impose a lesser sentence. Id. at 6-7. I further explained that if the jury found that certain heroin

quantities were involved, he would face double the mandatory minimum. Id. at 7-9. I noted that

if the quantity of heroin alleged in the conspiracy was determined to be one kilogram or more,

the § 851 prior conviction notice would serve to double the mandatory minimum from ten years

to twenty. Id. I specifically noted that even if the Government were unable to prove that the

particular substance in question caused the death of the victim, there still would be the possibility

of a mandatory sentence if certain quantities were determined. Id. at 7-9. I also specifically


13 - OPINION & ORDER
noted that if the quantity of heroin alleged was determined to be 100 grams or more, the § 851

prior conviction notice would serve to double the mandatory minimum from five years to ten. Id.

at 8-9. Defendant repeatedly indicated to the Court that he understood. Id. at 6, 7, 8, 9. Tindell

also confirmed that he had gone over "all of this" with his client. Id. at 8.

       With this, even assuming that Tindell failed to provide Defendant with information

regarding sentencing enhancements, Defendant cannot show that he was prejudiced in any way.

The transcript indisputably shows that he was informed, before trial, of the mandatory minimum

sentencing enhancements based on the death of the victim and various quantities of heroin.

Defendant fails to identify what specific sentencing enhancements Tindell allegedly failed to

explain to him. The ones discussed at the May 30, 2013 hearing are the only enhancements of

which the Court is aware. To the extent Defendant's § 2255 motion is based on a failure to

properly inform him of sentencing enhancements, he fails to show that any such failure was

prejudicial.

       Later during the May 30, 2013 hearing, I explicitly discussed with counsel whether

counsel had effectively communicated any plea offer by the Government to his client. Id. at 12-

14. I confirmed with counsel that Defendant nonetheless elected to proceed to trial. Id. Tindell

reported that he had met with Defendant "numerous times" at FCI Sheridan and had spoken on

the phone. Id. at 13. He stated that he had "relayed negotiations by e-mail, . . . and [had]

documented in [his] file the offers and [his] communications to [Defendant] of those offers." Id.

at 12-13. Tindell stated that at that time, Defendant was not satisfied with the offer and

requested to proceed to trial. Id. at 13. During the May 30, 2013 hearing, the prosecutor further

stated that in light of the anticipated filing of the § 851 prior conviction notices, she had once


14 - OPINION & ORDER
again communicated an offer of ten years to each Defendant and ensured that each Defendant had

rejected the offer. Id. She represented that she communicated the offer to counsel and confirmed

that both of their clients rejected the offer. Id.

        Defendant, who was personally present in the courtroom during this hearing, did not

interject or interrupt to protest that Tindell's statements regarding meeting Defendant numerous

times, communicating offers to Defendant, or Defendant's rejection of those offers, was untrue or

incorrect. Defendant also did not interject or interrupt the prosecutor to challenge her

representation that he had rejected the most recent plea offer of ten years. Defendant made no

statements refuting any of the representations made by his lawyer or the prosecutor. Thus, the

record belies his assertions that counsel failed to engage in plea negotiations or to convey plea

offers to Defendant.

        Additionally, Defendant offers conclusory, non-specific, and sometimes contradictory

allegations. He alleges that Tindell failed to show him "the evidence" but he identifies no

specific document, photograph, physical evidence, or testimony. He alleges that Tindell failed to

explain the "actual consequences" of proceeding to trial but he does not specify what "actual

consequences" he refers to. To earn the right to a hearing on a § 2255 motion, a defendant is

required to allege "specific facts." United States v. McMullen, 98 F.3d 1155, 1159 (9th Cir.

1996). Conclusory allegations such as "the evidence" or "actual consequences" are insufficient.

Defendant also alleges that even though Tindell never explained the benefits of pleading guilty,

Defendant nonetheless instructed Tindell to pursue a plea, suggesting that Defendant believed

there were benefits to a guilty plea. And, although he contends that Tindell did not fully explain

a ten-year plea offer, Defendant nonetheless directed Tindell to obtain a plea offer without the


15 - OPINION & ORDER
"murder charge," indicating that Defendant knew specific information about the plea deal.

Moreover, this Court's records show that Tindell has had several cases in federal court, adding

further support to Tindell's assertions regarding his representation.

       While conflicting sworn statements from a defendant and his trial attorney ordinarily

trigger an evidentiary hearing if the defendant's version of the facts would entitle him to relief,

see United States. v. Reyes-Bosque, 624 F. App'x 529, 530 (9th Cir. 2015), the "court may

appraise a [§ 2255] petition by what is reasonably credible." Cassidy v. United States, 457 F.2d

813, 813 (9th Cir. 1972) (per curiam). Here, the May 30, 2013 pretrial conference hearing, along

with the conclusory nature of many of Defendant's assertions, show that Defendant's assertions

are not credible. Defendant fails to demonstrate that Tindell's recollection and recitation of

events are erroneous.

       Accordingly, I deny the § 2255 motion. Furthermore, because Defendant's assertions are

not credible, the record conclusively shows he is entitled to no relief and thus, I deny his motion

for an evidentiary hearing. Finally, I decline to appoint counsel because the issues are not

complex and there is no likelihood of success on the merits.

       E. Certificate of Appealability

       The Court declines to issue a Certificate of Appealability on the basis that petitioner has

not made a substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. §

2253(c)(2).



///




16 - OPINION & ORDER
                                           CONCLUSION

       Defendant's motion to vacate his sentence pursuant to 28 U.S.C. § 2255 [204] and motion

to appoint counsel [206] are denied.

       IT IS SO ORDERED.



                              Dated this         day of                          , 2019




                                                  Marco A. Hernandez
                                                  United States District Judge




17 - OPINION & ORDER
